Judgment unanimously reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: The unsatisfactory and confused condition of this record makes a proper determination of the rights of the parties impossible and a new trial, therefore, must be had. (Appeal from judgment of Niagara Special Term for plaintiff directing the execution of certain deeds by defendant and for the recovery of $11,800.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ. [31 Mise 2d 740.]